 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 1 of 6 Page ID #:3071



1    WILLIAM S. O’HARE (SBN 82562)
     wohare@swlaw.com
2    ELIZABETH M. WELDON (SBN 223452)
     eweldon@swlaw.com
3    SNELL & WILMER L.L.P.
4    600 Anton Blvd., Suite 1400
     Costa Mesa, CA 92626
5    Telephone: (714) 427-7000
6    ROBERT P. PARKER (pro hac vice)
     rparker@rfem.com
7    MARTIN M. ZOLTICK (pro hac vice)
     mzoltick@rfem.com
8    STEVEN WEIHROUCH (pro hac vice)
     sweihrouch@rfem.com
9    JENNY COLGATE (pro hac vice)
10   jcolgate@rfem.com
     MICHAEL JONES (pro hac vice)
11   mjones@rfem.com
     DANIEL R. MCCALLUM (pro hac vice)
12   dmccallum@rfem.com
     MARK RAWLS (pro hac vice)
13   mrawls@rfem.com
     D. LAWSON ALLEN (pro hac vice)
14   lallen@rfem.com
     ROTHWELL, FIGG, ERNST & MANBECK P.C.
15   607 14th Street N.W. – Suite 800
     Washington, DC 20005
16   Telephone: (202) 783-6040
17
     Attorneys for Plaintiff Nichia Corporation
18
                         IN THE UNITED STATE DISTRICT COURT
19
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
20    NICHIA CORP.,                 Case No. 2:18-cv-01390-DOC-RAOx
21          Plaintiff,
22                                                JOINT STIPULATION REGARDING
                   v.                             EXTENSION OF FILING DEADLINE
23    FEIT ELECTRIC CO., INC.,                    FOR DISCOVERY MOTIONS ON
                                                  WRITTEN DISCOVERY AND
24          Defendant.                            DOCUMENT PRODUCTION
25                 and                            Judge: Hon. David. O. Carter
                                                  Special Master: Hon. Irma Gonzalez
26    UNITY MICROELECTRONICS, INC.,
27          Intervenor-Defendant.
28
                                           -1-
 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 2 of 6 Page ID #:3072



1    FEIT ELECTRIC CO., INC.,
2         Third-Party Plaintiff,
3         v.
4    SEOUL SEMICONDUCTOR CO., LTD.,
5    LUMILEDS LLC, AND LG INNOTEK
     HUIZHOU CO., LTD.,
6
          Third-Party Defendants.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -2-
 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 3 of 6 Page ID #:3073



1          This stipulation is entered into by and between Plaintiff Nichia Corporation
2    (“Nichia”) and Defendant/Third-Party Plaintiff Feit Electric Co., Inc. (“Feit Electric”)
3    and Third-Party Defendants, LG Innotek Huizhou Co., Ltd., and Unity Microelectronics,
4    Inc. (collectively with Feit Electric, “Defendants”), by and through respective counsel.
5          WHEREAS, the Court entered a Joint Amended Scheduling Order on April 14,
6    2021 (Dkt. No. 264) (“Scheduling Order”), setting, among other things, a deadline of
7    May 27, 2021 for the parties to supplement existing written discovery and document
8    production; a fact discovery deadline of July 30, 2021 for written discovery and
9    document production (not depositions); and a filing deadline of August 13, 2021 for
10   discovery motions on written discovery and document production;
11         WHEREAS, the parties previously stipulated to, and the Court ordered, an
12   extension of the deadline for supplementing existing written discovery and document
13   production, such that the deadline was extended from May 27, 2021 to June 15, 2021,
14   with respect to discovery between Nichia and all other Parties;
15         WHEREAS, there is a disagreement at least as between Nichia and Feit Electric as
16   to whether the June 15, 2021 deadline required the parties to supplement all prior written
17   discovery and document productions, and to-date, Feit Electric and Unity
18   Microelectronics, Inc. have not yet completed supplementation of prior written discovery
19   and document productions, and at least Feit Electric represents that it intends to do so by
20   no later than July 30, 2021;
21         WHEREAS, in an effort to resolve the parties’ dispute and avoid burdening the
22   Court with discovery conflicts, Nichia and Defendants have agreed to extend the filing
23   deadline for discovery motions on written discovery and document productions such that
24   the parties may raise discovery disputes with the Special Master, under the rules set by
25   the Special Master in November 2018, by no later than August 31, 2021;
26         WHEREAS, the extension will further reduce the burden of litigation on the parties
27   and the Court, and there is no prejudice that will result as the parties jointly seek the
28   extension sought herein.
                                              -3-
 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 4 of 6 Page ID #:3074



1          NOW, THEREFORE, as is set forth in the attached order, the Parties, by and
2    through their respective undersigned counsel of record, hereby stipulate that the interests
3    of judicial economy and efficiency would be served by extending the Scheduling Order
4    as follows:
5           The August 13, 2021 filing deadline for discovery Motions on written discovery
6             and document production will be extended to allow the parties to raise
7             discovery disputes with the Special Master, under the rules set by the Special
8             Master in November 2018, by no later than August 31, 2021; and
9           This Stipulation shall not impact any other deadlines set forth under the
10            Scheduling Order.
11   Dated: July 20, 2021            By: /s/ Elizabeth M. Weldon
12
                                            SNELL & WILMER L.L.P.
13                                          WILLIAM S. O’HARE (SBN 82562)
                                            wohare@swlaw.com
14                                          ELIZABETH WELDON (SBN 223452)
                                            eweldon@swlaw.com
15                                          SNELL & WILMER L.L.P.
16                                          600 Anton Blvd., Suite 1400
                                            Costa Mesa, CA 92626
17                                          Telephone: (714) 427-7000
                                            Facsimile: (714) 427-7799
18
19                                          ROTHWELL, FIGG, ERNST & MANBECK P.C.
                                            ROBERT P. PARKER (pro hac vice)
20                                          rparker@rfem.com
                                            MARTIN M. ZOLTICK (pro hac vice)
21                                          mzoltick@rfem.com
                                            STEVEN WEIHROUCH (pro hac vice)
22                                          sweihrouch@rfem.com
23                                          JENNY COLGATE (pro hac vice)
                                            jcolgate@rfem.com
24                                          MICHAEL JONES (pro hac vice)
                                            mjones@rfem.com
25                                          DANIEL R. MCCALLUM (pro hac vice)
26                                          dmccallum@rfem.com
                                            MARK RAWLS (pro hac vice)
27                                          mrawls@rfem.com
                                            D. LAWSON ALLEN (pro hac vice)
28                                          lallen@rfem.com
                                            -4-
 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 5 of 6 Page ID #:3075



1                                     ROTHWELL, FIGG, ERNST &MANBECK P.C.
                                      607 14th Street N.W., Suite 800
2                                     Washington, DC 20005
3                                     Telephone: (202) 783-6040
                                      Facsimile: (202) 783-6031
4                                     Attorneys for Plaintiff,
                                      Nichia Corporation
5
6
     Dated: July 20, 2021       By: /s/Michael S. Weinstein
7
                                      Kal K. Shah (Pro Hac Vice)
8                                     BENESCH, FRIEDLANDER, COPLAN &
                                      ARONOFF LLP
9                                     71 South Wacker Drive, Suite 1600
10                                    Chicago, IL 60606
                                      Telephone: (312) 212-4979
11                                    Facsimile: (312) 757-9192
                                      kshah@beneschlaw.com
12
13                                    Michael S. Weinstein (Pro Hac Vice)
                                      BENESCH, FRIEDLANDER, COPLAN &
14                                    ARONOFF LLP
                                      200 Public Square, Suite 2300
15                                    Cleveland, OH 44114
                                      Telephone: (216) 363-4407
16                                    Facsimile: (216) 363-4588
17                                    mweinstein@beneschlaw.com

18                                    BRIAN LEDAHL
                                      bledahl@raklaw.com
19                                    RUSS AUGUST & KABAT
20                                    12424 Wilshire Boulevard, 12th Floor
                                      Los Angeles, CA 90025
21                                    Telephone: (310) 826-7474
                                      Facsimile: (310) 826-6991
22
                                      Attorneys for Defendant,
23                                    Feit Electric Co., Inc.
24
25   Dated: July 20, 2021       By: /s/Elizabeth H. Rader
26                                    Elizabeth H. Rader (SBN 184963)
27                                    Calliope Legal
                                      Box 1041
28                                    3750 Olney Laytonsville Road

                                      -5-
 Case 2:18-cv-01390-DOC-RAO Document 275 Filed 07/20/21 Page 6 of 6 Page ID #:3076



1                                              Olney, MD 20832
                                               (202) 400-1003
2                                              (650) 346-9926
3                                              elizabeth@calliopelaw.com

4                                              Attorney for Defendant-Intervenor,
                                               Unity Microelectronics, Inc.
5
6
     Dated: July 20, 2021             By: /s/Andrew V. Devkar
7
                                               Andrew V. Devkar, Bar No. 228809
8                                              andrew.devkar@morganlewis.com
                                               2049 Century Park East, Suite 700
9                                              Los Angeles, CA 90067
10                                             Telephone: (310) 907-1000
                                               Facsimile: (310) 907-1001
11
                                               Attorneys for Third-Party Defendant,
12                                             LG Innotek Huizhou Co., Ltd.
     4837-6374-3218.1
13
14
15
16                                 ATTORNEY ATTESTATION

17            I, Elizabeth M. Weldon, am the ECF User whose ID and password are being used

18   to file this stipulation. In compliance with Local Rule 5-4.3.4, I hereby attest that all

19   other signatories listed, and on whose behalf the filing is submitted, concur in the filing’s

20   content and have authorized the filing.

21   Dated: July 20, 2021                             SNELL & WILMER L.L.P.
                                                      By: /s/ Elizabeth M. Weldon
22                                                       Elizabeth M. Weldon
                                                         Attorneys for Plaintiff Nichia
23                                                       Corporation
24
25
26
27
28
                                               -6-
